Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in respond to Amendment filed on 8/23/2021.
Claims 1 – 20 are pending.
Claims 1, 3, 8, 9, 10, 12, 17, and 19 have been amended.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “receiving, by a processor of the electric meter, a vibration signal from a vibration sensor, wherein the vibration signal is generated based on a mechanical vibration source external to the electric meter; receiving, by the processor, an arc detection signal from an arc detector; correlating in time, by the processor, the vibration signal with the arc detection signal” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “receive a vibration signal from the vibration sensor wherein the vibration signal is generated based on a mechanical vibration source external to the electric meter; receive an arc detection signal from the arc detector; correlate in time the vibration signal with the arc detection signal” in combination with all other claimed limitations of claim 10.
Claims 11 – 18 and 20, the claims are allowed as they further limit allowed claim 10.
Regarding Claim 19, the prior art of record does not teach claimed limitation: “receiving an arc detection signal from an arc detector; correlating in time the vibration signal with the arc detection signal; and determining that an electrical arc is detected based on the correlating of the vibration
signal with the arc detection signal, wherein the vibration signal comprises: a low frequency vibration signal caused by a mechanical source external to the electric meter, and a frequency different than a frequency of a power line signal caused by initiation and extinguishment of the electrical arc at zero crossings of the power line signal” in combination with all other claimed limitations of claim 19.

The closest references are found based on the updated search:
Busekrus et al. (US 2021/0242675 A1) discloses an electric meter capable of detecting electrical arcing between the electric meter and a meter socket in a utility box that is connected to a power line, the electric meter comprising: a baseplate assembly comprising: an electrical conductor connecting two meter blades, each of the meter blades configured to be positioned in a corresponding socket jaw of the meter socket to electrically connect the electric meter to the meter socket (see claim 1).
Dickey (US 2020/0358281 A1) suggests an arc fault detection system with a built-in-test: an arc fault detector having a load noise voltage input, a test current input and an arc fault detector output (see claim 1).
Schegner et al. (US 2020/0328584 A1) teaches a fault arc detection unit for a low-voltage electrical circuit, comprising: at least one voltage sensor, to periodically ascertain electrical voltage values of the electrical circuit (see claim 1).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/28/2021